Citation Nr: 9904238	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  95-08 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her brother




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty for more than twenty years, 
and retired in August 1961.  He died in February 1994.  The 
appellant is his widow.

By rating decision in July 1994, the Regional Office (RO) 
denied the appellant's claim for service connection for the 
cause of the veteran's death.  This case was previously 
before the Board of Veterans' Appeals (Board) in February 
1998, at which time it was remanded for additional 
development of the record.  The case is again before the 
Board for final appellate consideration.



FINDINGS OF FACT

1. The veteran was 71 years old when he died in February 1994 
of hepatocellular carcinoma due to chronic active 
hepatitis.

2. The record shows that the veteran had hepatitis B.

3. Service connection was in effect for malaria and a cyst of 
the neck.  Each of these disabilities was evaluated as 
noncompensable.

4. The veteran's death was not due to a disease related to 
radiation exposure, and the fatal carcinoma, which had its 
onset many years after his discharge from service, was not 
related in any way to service.  


CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim of entitlement to service connection for the cause of 
the veteran's death.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5107 (a), "A person who submits a claim 
for benefits under a law administered by the Secretary shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary shall assist such a claimant in 
developing the facts pertinent to the claim."  Clearly, the 
duty to assist a claimant arises only if a well-grounded 
claim has been submitted.  While it appeared that the claims 
were well-grounded when this case was previously before the 
Board in February 1998, upon further review and the evolving 
case law of the United States Court of Veterans Appeals 
(Court), it must now be concluded that the claim is not well 
grounded.  The Court has defined a well-grounded claim as "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[51]07(a)."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The Court has also held that while "the claim may not be 
conclusive, the statute provides that it must be accompanied 
by evidence."  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (Emphasis in original).  In this case the evidence in 
support of the appellant's claim consists of statements on 
her own behalf.  As the Court has held, lay persons are not 
competent to render medical opinions and where the 
determinative issue is one of the medical causation, 
competent medical evidence is required to the effect that the 
claim is plausible or possible in order to show that the 
claim is well grounded.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Grottveit v. Brown, 5 Vet. App. 93 (1993).  No 
such evidence has been submitted in this case.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether she has been prejudiced thereby.  Bernard v. 
Brown,    4 Vet. App. 384 (1993).  The Board concludes, 
however, that a claim which is not well grounded is 
inherently implausible, and any error by the RO in the 
adjudication of the claim could not be prejudicial.  

Although when a claim is not well grounded, the VA does not 
have a statutory duty to assist a veteran in developing facts 
pertinent to her claim, the VA may be obligated to advise the 
appellant of the evidence needed to complete the application.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the VA has advised 
her of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
By this decision, the Board is providing the appellant with 
notice of the evidentiary insufficiency of her claim, and 
what evidence would be necessary to make the claim well 
grounded.  

Factual background

The service medical records are negative for complaints or 
findings pertaining to liver disease.  On a report of medical 
history in conjunction with the retirement examination in 
June 1961, the veteran denied liver trouble.  On the 
retirement examination in June 1961, a clinical evaluation of 
the abdomen and viscera was normal.  

The veteran was hospitalized in a service department facility 
in April 1991 for unrelated complaints.  An examination was 
positive for hepatosplenomegaly.

On service department hospitalization from October to 
November 1993, the veteran related a one month history of 
right flank, chest and shoulder blade pain.  He indicated 
that he had nausea, but no emesis for the previous two to 
three weeks.  He had been seen by a civilian physician who 
found a firm, nodular liver edge palpated four centimeters 
below the costal margin.  An abdominal ultrasound showed a 
mass in the pancreas.  The veteran also stated that he had a 
25 pound weight loss in the previous two years, but that his 
weight had been stable since March 1993.  On examination of 
the abdomen, there was a tender liver edge that was palpated 
four fingerbreadths below the costal margin with a nodular 
texture.  No other masses or pulsations were noted.  Bowel 
sounds were present throughout.  No splenomegaly was present.  
A computed tomography (CT) scan showed a large liver lesion 
in the head of the pancreas.  A hepatitis profile was 
positive for anti-Hepatitis-B surface antibodies.  A biopsy 
was suggestive of hepatocellular carcinoma.  The remainder of 
the liver tissue on the biopsy showed evidence of chronic 
active hepatitis.  The diagnoses on discharge were chronic 
active hepatitis by biopsy with multiple hypodense lesions on 
CT scan and biopsy suggestive of hepatocellular carcinoma, 
and abdominal aortic aneurysm.

The veteran was hospitalized in a service department facility 
from January to February 1994.  A history of chronic active 
hepatitis and liver changes which were felt to be consistent 
with cirrhosis was noted.  It was indicated that the veteran 
had a hepatitis-B surface antigen.  The pertinent diagnoses 
were terminal hepatocellular cancer and chronic active 
hepatitis.

The veteran was again hospitalized in a service department 
facility in February 1994.  He reported abdominal swelling.  
The pertinent diagnoses were hepatocellular carcinoma with 
minimal ascites and history of hepatitis B virus infection, 
now resolved.  

The death certificate shows that the veteran was 71 years old 
when he died of hepatocellular carcinoma due to chronic 
active hepatitis.  No other conditions were listed as 
contributing to his death.  

Service connection was in effect for malaria and neck cyst, 
each rated as noncompensable.  

By letter dated June 1998, the RO requested that the 
appellant provide any information she had concerning the 
veteran's exposure to ionizing radiation during service.  No 
response was received.

Analysis

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

The Board notes that service connection claims based on in- 
service exposure to radiation may be addressed under 38 
C.F.R. § 3.309(d) (1998) or 38 C.F.R. § 3.311 (1998).  The 
regulations provide service connection for specific diseases, 
for radiation exposed veterans, as a result of participation 
in a radiation-risk activity.

A disease associated with exposure to radiation, listed in 38 
C.F.R. § 3.309, will be considered to have been incurred in 
service under the circumstances outlined therein.  
Specifically, if a veteran, while on active duty, active duty 
for training, or inactive duty training, participated in a 
radiation-risk activity, as defined by regulation, the 
following diseases shall be service connected, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307 (1998) are also satisfied:  Leukemia (other 
than chronic lymphocytic leukemia); cancers of the thyroid, 
breast, pharynx, esophagus, stomach, small intestine, 
pancreas, bile ducts, gall bladder, salivary gland and 
urinary tract; multiple myeloma; lymphomas (except Hodgkin's 
disease); and primary liver cancer (except if cirrhosis or 
hepatitis B is indicated). 38 C.F.R.   § 3.309(d).

The term "radiation-exposed veteran" means either a veteran 
who, while serving on active duty, or an individual who, 
while a member of a reserve component of the Armed Forces 
during a period of active duty for training, or inactive duty 
training, participated in a radiation-risk activity. 38 
C.F.R. § 3.309(d)(3)(i) (1998).

The term "radiation-risk activity" means (A) onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; (B) the occupation of Hiroshima or 
Nagasaki, Japan, by United States forces during the period 
beginning on August 6, 1946, and ending on July 1, 1946; or 
(C) internment as a prisoner of war in Japan (or service on 
active duty in Japan immediately following such internment) 
during World War II which resulted in an opportunity for 
exposure to ionizing radiation comparable to that of the 
United States occupation forces in Hiroshima or Nagasaki, 
Japan, during the period beginning on August 6, 1945, and 
ending on July 1, 1946. 38 C.F.R. § 3.309(d)(3)(ii) (1998).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death. For 
the service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related. For a service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather, it must be shown that there was 
a causal relationship. 38 U.S.C.A. § 1310 (West 1991); 38 
C.F.R. § 3.312 (1997).

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period, and it is contended that the disease is a 
result of exposure to ionizing radiation in service, an 
assessment will be made as to the size and nature of the 
radiation dose or doses. 38 C.F.R. § 3.311(a) (1998).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit recently determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 State. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (1994).  
However, the requirement of competent medical evidence to 
provide such a link must still be met.  

At the hearing at the RO, the appellant's brother testified 
that the veteran might have been exposed to radiation during 
testing in Nevada.  No specific information was provided at 
that time, and the appellant did not respond to a request for 
such information by sent to her by the RO in June 1998.  In 
Wood v. Derwinski, 1 Vet. App 190 (1991), the Court noted 
that "[t]he duty to assist is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  

In this case, it is significant to point out that while the 
veteran died of liver cancer, the evidence clearly 
establishes that hepatitis B was involved.  The pertinent 
regulation, 38 C.F.R. § 3.309(d) specifically excludes liver 
cancer as a radiogenic disease when hepatitis B is indicated, 
as in this case.  Moreover, the appellant has not furnished 
any competent medical evidence which provides a link between 
the veteran's fatal liver cancer and service.  The only 
evidence in support of her claim consists of statements the 
appellant has made.  The Court has held that if the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  Thus, the appellant's lay 
assertions to the effect that the veteran's cancer was 
related to service, including exposure to radiation therein, 
are neither competent nor probative of the issue in question.  
Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that lay persons are not competent to offer medical 
opinions and, therefore, those opinions do not even serve as 
a basis for a well-grounded claim.  Under such circumstances, 
the Board must conclude that the appellant has not submitted 
a well-grounded claim of service connection for the cause of 
the veteran's death.  


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

